Citation Nr: 1434764	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006 and from September 2006 to August 2007.  He was awarded the Iraq Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  The Veteran presented sworn testimony during a videoconference hearing in May 2014 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that he experienced multiple life-threatening situations when he was stationed in Iraq, and that he was in fear for his life many times.  He asserts that he now has PTSD as a result of these stressful experiences.  His DD Form 214 reflects that he received imminent danger pay in Iraq from November 2006 through April 2007.  

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to  the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

In this case, the single comprehensive diagnosis of PTSD which is of record was rendered by a VA Social Worker, not a psychiatrist or psychologist.  The diagnosis was rendered for purposes of treatment, rather than in connection with a claim for benefits.  Unfortunately, shortly after reaching out for treatment, the Veteran experienced multiple difficulties in his life that prevented him from following up with therapy.  

Thus, all elements of his claim are not yet developed to support a grant under the relaxed provisions of 38 C.F.R. § 3.304(f)(3).  Although it appears reasonable that the Veteran's experiences in Iraq involved a genuine fear or hostile military or terrorist activity, such fear has not been linked to the subsequent development of PTSD by a psychiatrist or psychologist.  

Therefore, the Board deems that a comprehensive VA examination by a psychologist or psychiatrist should be accomplished for purposes of confirming the diagnosis of PTSD and identifying a medical nexus to the Veteran's experiences in Iraq.  

The Veteran is informed that if he fails to report for this examination without good cause, his claim will be rated based on the evidence of record.  It is therefore to his benefit to make every effort to appear for the scheduled examination, and to ensure that the RO has his current address at all times.  38 C.F.R. § 3.655.

As the case is being remanded anyway, the Veteran's VA treatment records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Huntington VA Medical Center and all associated clinics subsequent to April 2013 for inclusion in the file.

2.  The Veteran should be afforded a VA examination with a psychologist or psychiatrist to confirm the diagnosis of PTSD and identify a medical nexus to the Veteran's experiences in Iraq.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The claims folder must be made available to the examiner for review before the examination.  The complete rationale for all conclusions reached should be fully explained.  If an acquired psychiatric diagnosis other than PTSD is assigned, the examiner is required to render an opinion as to whether the other diagnosis is related to service in any way.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

